              Case 1:17-cv-00317-LM Document 55 Filed 04/19/19 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE


*************************************
                                    *
BRIAN BEGLEY, on behalf of          *
himself and all others similarly    *
situated,                           *
                                    *
               Plaintiff,           *
        v.                          *                    Civil Case No. 1:17-cv-00317-LM
                                    *
WINDSOR SURRY COMPANY,              *
d/b/a WINDSORONE; AND               *
WINDSOR WILLITS COMPANY,            *
 d/b/a WINDSOR MILL                 *
                                    *
               Defendants.          *
                                    *
*************************************

SUPPLEMENTAL JOINT STATEMENT RE CASE MANAGEMENT AFTER LIFTING
                      OF LITIGATION STAY

         NOW COME the parties, by and through counsel, and respectfully submit the within Joint

Statement Regarding Status of Settlement Discussions, stating as follows:

         1.        Following the March 5, 2019 order of the Court, counsel for Plaintiff and Defendant

met-and-conferred in good faith regarding the schedule. The parties now submit this joint

statement following that discussion and pursuant to the Court’s March 5 order, which indicated

the litigation stay shall be lifted on April 19, 2019.

         2.        The Court previously entered a detailed case management order prior to the parties

agreeing to a stay. (Dkt. No. 46). The parties suggest that the Court enter another case management

order with a schedule that generally tracks the previous schedule, but beginning on or around the

date the stay is lifted, in order to give the parties a reasonable opportunity to prepare the case for

class certification and trial. Accordingly, Plaintiff suggests the following schedule:



4825-3454-9140.1                                    1
             Case 1:17-cv-00317-LM Document 55 Filed 04/19/19 Page 2 of 6




                                  Phase 1:      Class Certification

                                        Plaintiff’s Proposal

      SCHEDULING DESIGNATION                                           DEADLINE
 Answer                                              April 26, 2019

 Mandatory Disclosures                               May 10, 2019

 Close of Discovery                                  November 14, 2019

 Joinder of Additional Parties and Amendment Plaintiff                July 12, 2019

 of Pleadings                                        Defendant        August 16, 2019

 Third Party Actions                                 August 16, 2019

 Expert Disclosures                                  Plaintiff        September 13 2019

                                                     Defendant        October 4, 2019

 Rebuttal Reports and Rule 26(e) supplements         November 1, 2019

 Motion for Class Certification                      January 17, 2020




                                       Defendant’s Proposal

      SCHEDULING DESIGNATION                                           DEADLINE
 Defendant’s Mediation Response                      May 23, 2019

 Answer/Coutnerclaim                                 May 31, 2019

 Scheduled Mediation                                 June 20, 2019

 Mandatory Disclosures                               July 8, 2019

 Close of Discovery                                  February 28, 2020

 Joinder of Additional Parties and Amendment Plaintiff                July 12, 2019




4825-3454-9140.1                                 2
             Case 1:17-cv-00317-LM Document 55 Filed 04/19/19 Page 3 of 6




 of Pleadings                                          Defendant       August 16, 2019

 Third Party Actions                                   October 24, 2019

 Expert Disclosures                                    Plaintiff       November 25, 2019

                                                       Defendant       December 18, 2019

 Rebuttal Reports and Rule 26(e) supplements           January 20, 2020

 Motion for Class Certification                        March 4, 2020


                                     Phase 2:            Liability

                                          Plaintiff’s Proposal

          SCHEDULING DESIGNATION                                        DEADLINE
 Trial                                                 January 2021

 Mandatory Disclosures                                 30 days after court’s ruling on class

                                                       certification

 Disclosure of Claims Against unnamed parties 30 days after court’s ruling on class

                                                       certification

 Disclosure of Experts and Reports                     Plaintiff       June 26, 2020

                                                       Defendant       July 24, 2020

 Rebuttal          Reports   and   Rule      26(e) By close of discovery

 supplementations

 Motion for Summary Judgment                           July 24, 2020

 Close of Discovery                                    60 days before trial

 Joint Statement Re: Mediation                         July 23, 2020

 Challenges to Expert Testimony                        45 days before trial


                                      Defendant’s Proposal


4825-3454-9140.1                                   3
             Case 1:17-cv-00317-LM Document 55 Filed 04/19/19 Page 4 of 6




          SCHEDULING DESIGNATION                                     DEADLINE
 Trial                                             January 2021

 Mandatory Disclosures                             30 days after court’s ruling on class

                                                   certification

 Disclosure of Claims Against unnamed parties 30 days after court’s ruling on class

                                                   certification

 Disclosure of Experts and Reports                 Plaintiff       July 20, 2020

                                                   Defendant       August 12, 2020

 Rebuttal          Reports   and   Rule   26(e) By close of discovery

 supplementations

 Motion for Summary Judgment                       September 16, 2020

 Close of Discovery                                60 days before trial

 Joint Statement Re: Mediation                     August 19, 2020

 Challenges to Expert Testimony                    45 days before trial

                                      Defendants’ Position

                                                     Respectfully submitted,
                                                     BRIAN BEGLEY
                                                     By his attorneys,

April 19, 2019                                       /s/ S. Clinton Woods
                                                     S. Clinton Woods, CA Bar # 246054
                                                     AUDET & PARTNERS, LLP
                                                     711 Van Ness Avenue Suite 500
                                                     San Francisco, CA 94102
                                                     (415) 568-2555
                                                     mmcshane@audetlaw.com
                                                     cwoods@audetlaw.com

April 19, 2019                                       /s/ Charles G. Douglas, III (consent given)
                                                     Charles G. Douglas, III, NH Bar #12888
                                                     DOUGLAS, LEONARD & GARVEY, P.C.


4825-3454-9140.1                               4
             Case 1:17-cv-00317-LM Document 55 Filed 04/19/19 Page 5 of 6




                                               14 South Street, Suite 5
                                               Concord, NH 03301
                                               (603) 224-1988
                                               chuck@nhlawoffice.com




                                         and

                                               WINDSOR SURRY COMPANY and
                                               WINDSOR WILLITS COMPANY

                                               By their attorneys,

April 19, 2019                                 /s/ Jonathan Gaskin_(consent given)___
                                               Kaufhold Gaskin LLP
                                               388 Market Street, Suite 1300
                                               San Francisco, CA 94111
                                               (415) 445-4621
                                               jshoda@kaufholdgaskin.com
                                               jgaskin@kaufholdgaskin.com
                                               qvu@kaufholdgaskin.com

April 19, 2019                                 /s/ William Pallares (consent given)
                                               William E. Pallares, CA Bar #187740
                                               Lewis Brisbois Bisgaard & Smith LLP
                                               633 Fifth Street, Suite 4000
                                               Los Angeles, CA 90071
                                               (213) 250-1800
                                               william.pallares@lewisbrisbois.com

April 19, 2019                                 /s/ Kip J. Adams (consent given)
                                               Kip J. Adams,
                                               Lewis Brisbois Bisgaard & Smith LLP
                                               One International Place, Third Floor
                                               Boston, MA 02110
                                               (857) 313-3919
                                               kip.adams@lewisbrisbois.com




4825-3454-9140.1                          5
             Case 1:17-cv-00317-LM Document 55 Filed 04/19/19 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically served through ECF to all counsel of
record on this date.

                                                    /s/ S. Clinton Woods
                                                    S. Clinton Woods




4825-3454-9140.1                                6
